BUSSEY, Presiding Judge.
On the 27th day of July, 1965 Charles Ross Lipe, Jr., filed the Petition in Error in this Court alleging that he was charged, tried and convicted, in the Court of Common Pleas, Tulsa County, Oklahoma, on the 29th day of March, 1965, for the offense of Driving While Under the Influence of Intoxicating Liquor. The Petition in Error was neither accompanied by a casemade or transcript of the proceedings in the Court of Common Pleas of Tulsa County, nor was the formal judgment and sentence attached thereto.
Thereafter, on the 6th day of October, 1965, the State of Oklahoma, by and through its Attorney General, filed a Motion to Dismiss the attempted appeal on the grounds and for the reason that no casemade or transcript of the record has ever been filed in the above styled and numbered cause. This cause was assigned for oral argument on the 27th day of October, 1965, and neither Charles Ross Lipe, Jr., nor counsel appeared, nor was a response filed to the Motion of the State to Dismiss, and this cause was accordingly submitted on the State’s Motion to Dismiss.
We are of the opinion that the State’s Motion to Dismiss must be sustained, for we have repeatedly held that this Court does not acquire jurisdiction in an appeal by transcript where transcript or case-made contains no copy of the judgment of the trial court, and under such conditions the appeal will be dismissed. Patton v. State, 60 Okl.Cr. 409, 64 P.2d 1245; Payne *905v. State, 84 Okl.Cr. 166, 180 P.2d 193; State v. Smith, Okl.Cr., 268 P.2d 587.
The attempted appeal is accordingly dismissed and the Clerk of this Court is directed to forthwith issue the mandate.
Appeal dismissed.
NIX and BRETT, JJ., concur.